UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6815



THOMAS CASEY,

                                           Petitioner - Appellant,

          versus


WILLIAM HAINES, Warden, Huttonsville Correc-
tional Center; CECIL H. UNDERWOOD, Governor of
West Virginia; SANDRA ILDERTON, Chairperson of
the West Virginia Parole Board; QUEWANNCOIL C.
STEPHEN, Member; VERNON BARLEY, Member; DOUGH
STUMP, Member; GEORGE SIDEROPLIS, Member,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-00-616-2)


Submitted:   July 12, 2001                 Decided:   July 20, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Casey, Appellant Pro Se. Darrell V. McGraw, Jr., David Paul
Cleek, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Casey seeks to appeal the district court’s order de-

nying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.    Casey v. Haines, No. CA-00-616-2 (S.D.W.

Va. May 3, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2